DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid and CHIP Services

CMCS Informational Bulletin
DATE:

February 8, 2012

FROM:

Cindy Mann, Director
Center for Medicaid, CHIP and Survey & Certification (CMCS)

SUBJECT:

Maternal and Child Health Updates in Medicaid and CHIP

This Informational Bulletin provides information to States and other stakeholders on the
following topics:
Announcement of the Strong Start Initiative
Selection of a CMCS Dental Officer
Third Anniversary of CHIPRA: Annual Report Released
Strong Start Initiative to Increase Healthy Deliveries and Reduce Preterm Births
To help reduce the increasing number of preterm births in America and ensure more babies are
born healthy, HHS Secretary Kathleen Sebelius today announced more than $40 million in grants
to test ways to reverse that trend, as well as a public campaign to reduce early elective deliveries.
More than half a million infants are born prematurely in America each year, a trend that has
skyrocketed by 36 percent over the last 20 years. Children born preterm require additional
medical attention and often require early intervention services, special education and have
conditions that may affect their productivity as adults.
To tackle this problem, the Center for Medicare and Medicaid Innovation will award grants to
healthcare providers and coalitions to improve prenatal care to women covered by Medicaid. The
grants will support the testing of enhanced prenatal care through several approaches under
evaluation, including through group visits with other pregnant women, at birth centers providing
case management, and at maternity care homes where pregnant women have expanded access to
better coordinated, enhanced prenatal care.
In addition, the Strong Start initiative will also focus on reducing early elective deliveries, which
can lead to a variety of health problems for mothers and infants. According to research by
organizations such as the American College of Obstetricians and Gynecologists (ACOG), the
March of Dimes and others, elective deliveries before 39 weeks increase the risk of significant
complications for mother and baby, as well as long-term health problems. For this component of
the Strong Start campaign, CMS will work with key partners such as ACOG and the March of
Dimes and hospitals across the country that have joined the Partnership for Patients – a national,

voluntary effort to improve safety and reduce avoidable harm, including obstetric harm that may
stem from early elective deliveries.
For more information on the Strong Start initiative, please visit:
www.innovation.cms.gov/initiatives/strong-start.
CMCS Chief Dental Officer
Oral health care is an important part of health and well-being, especially for children enrolled in
Medicaid and the Children’s Health Insurance Program (CHIP.) To provide additional support
and expertise on oral health in Medicaid and CHIP, we are pleased to announce the selection of a
CMCS Chief Dental Officer – Dr. Lynn Mouden, DDS. He will join our growing oral health
team on February 27.
Dr. Mouden is currently serving as Director of Arkansas’ Office of Oral Health. He also holds
faculty appointments at the University of Missouri-Kansas City School of Dentistry, the
University of Tennessee College of Dentistry, and three faculty appointments at the University of
Arkansas for Medical Sciences (UAMS). He spent 16 years in private practice dentistry and
eight years with the Missouri Department of Health before taking the position in Arkansas.
Dr. Mouden is a Fellow of both the International and American College of Dentists, and has
served in numerous dental leadership roles at the local, state and national level. He is a PastPresident of the Association of State and Territorial Dental Directors (ASTDD) and serves as the
American Dental Association's National Spokesperson on family violence prevention. Dr.
Mouden earned his undergraduate degree from the University of Kansas; his DDS, with
distinction, from the University of Missouri at Kansas City; his Masters in Public Health from
the University of North Carolina; and completed the US Department of Health and Human
Services Primary Care Policy Fellowship in 1998. He has received the Outstanding Service
Award from ASTDD and most recently was awarded the Chief Dental Officer’s Exemplary
Service Award from the US Public Health Service.
Third CHIPRA Annual Report
The Children’s Health Insurance Program Reauthorization Act (CHIPRA) was signed into law
on February 4, 2009, providing continued authority and funding for the Children’s Health
Insurance Program and also adding new policy tools and financial incentives to assist States in
reaching children who are eligible for Medicaid or CHIP coverage but are not enrolled.
To mark the anniversary of CHIPRA, CMCS released its third annual report on February 3,
“Connecting Kids to Coverage: Steady Growth, New Innovation,” that charts our collective
progress toward advancing children’s coverage across the country. The report is available at
http://www.insurekidsnow.gov/chipraannualreport.pdf. In addition to the gains in children’s
coverage, the anniversary report highlights the new innovations being tested at the State, Federal,
and community levels to bring the nation closer to ensuring that all children in America have
high quality, affordable health coverage. The report includes national and state-level enrollment
for children in Medicaid and CHIP. Happy anniversary!

